        Case 2:20-cv-02036-JWB-ADM Document 1 Filed 01/21/20 Page 1 of 21




                         IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS

 KELVIN BRASFIELD,                                )
 c/o Cornerstone Law Firm                         )
 8350 N. St. Clair Ave, #225                      )
 Kansas City, MO 64151                            )
                                                  )          Case No.
 Plaintiff,                                       )
                                                  )
 v.                                               )          REQUEST FOR JURY TRIAL
                                                  )
 ANTES CONCRETE, INC.                             )
 30914 W. 119 Street                              )
 Olathe, KS 66061                                 )
                                                  )
 Defendant.                                       )
                                                  )
                                                  )

                                 COMPLAINT FOR DAMAGES

         COMES NOW Plaintiff Kelvin Brasfield, by and through his attorneys, and for his cause

of action against Defendant Antes Concrete, Inc. alleges as follows:

                                      Parties and Jurisdiction

      1. This is an employment case based upon Title VII of the Civil Rights Act, 42 U.S.C. §§

         2000e et seq. (“Title VII”) and 42 U.S.C. § 1981.

      2. Plaintiff Kelvin Brasfield is an African American citizen of the United States, residing in

         Kansas City, Jackson County, Missouri.

      3. Defendant Antes Concrete, Inc. (“Antes”) is and was at all relevant times a for-profit

         corporation organized under the laws of Kansas, and active and in good standing in the

         state of Kansas.

      4. Antes conducts substantial and continuous business in the state of Kansas.

      5. Antes conducts substantial and continuous business outside the state of Kansas.




                                                  1
  Case 2:20-cv-02036-JWB-ADM Document 1 Filed 01/21/20 Page 2 of 21




6. Antes was engaged in interstate commerce in that it conducts business in multiple states

   across the United States.

7. Antes’ annual gross volume of sales made, or business done is not less than $500,000.00.

8. At all times relevant, Antes operated a facility at 30914 W 119th St. Olathe, KS 66061.

9. At all times relevant, Antes employed approximately 25 employees at its Kansas City,

   Kansas location.

10. Antes is an employer within the meaning of Title VII.

11. Antes is an employer within the meaning of the Kansas Minimum Wage Maximum Hour

   Law, Kan. Stat. Ann. §§ 44-1201, et seq.

12. Antes is an employer within the meaning of the Fair Labor Standards Act, 29 U.S.C. §§

   201, et seq.

13. This court has personal jurisdiction over Antes.

14. Jurisdiction is proper in the District of Kansas pursuant to 28 U.S.C. § 1331 because some

   or all of Plaintiff’s claims arise under the laws of the United States. Supplemental

   jurisdiction exists pursuant to 28 U.S.C. § 1367 for Plaintiff’s claims under the Kansas

   Wage Payment Act, K.S.A. § 44-313, et seq. (“KWPA”) and the Kansas Minimum Wages

   and Maximum Hours law, K.S.A. § 44-1201 et seq. (“KMWMH”) because the all claims

   arises out of the same common nucleus of operative facts as Plaintiff’s FLSA and

   discrimination claims.

15. Venue is proper in the District of Kansas pursuant to 28 U.S.C. § 1391(b)(2) because a

   substantial portion of the alleged discriminatory conduct described herein, including but

   not limited to Plaintiff’s wrongful termination, occurred in this District.




                                             2
  Case 2:20-cv-02036-JWB-ADM Document 1 Filed 01/21/20 Page 3 of 21




                                 Administrative Procedures

16. On or about April 10, 2019, Plaintiff timely filed a charge of discrimination with the Equal

    Employment Opportunity Commission (EEOC), alleging race discrimination and

    retaliation against Antes (attached as Exhibit 1 and incorporated herein by reference).

17. On October 23, 2019, the EEOC issued to Plaintiff a Notice of Right to Sue (attached as

    Exhibit 2 and incorporated herein by reference).

18. This lawsuit is filed within 90 days of the EEOC’s issuance of Plaintiff’s Notice of Right

    to Sue.

19. The aforesaid charge of discrimination provided the EEOC sufficient opportunity to

    investigate the full scope of the controversy between the parties and, accordingly, the

    sweep of this judicial complaint may be and is as broad as the scope of an EEOC

    investigation, which could reasonably be expected to have grown out of the charge of

    discrimination.

20. Plaintiff has satisfied all private, administrative, and judicial prerequisites to the institution

    of this action.

21. This Complaint is filed within the applicable statute of limitations.

                               Additional Factual Allegations

22. On or about March 2017, Plaintiff began his employment with Antes as a Finisher

    Foreman.

23. During Plaintiff’s employment with Respondent, Plaintiff was the only African American

    on the crew

24. Plaintiff was subjected to racial slurs, offensive jokes, drawings and other conduct on a

    daily basis.




                                                3
  Case 2:20-cv-02036-JWB-ADM Document 1 Filed 01/21/20 Page 4 of 21




25. For example, there were writings in our portable bathroom that read “Niggers Suck”; “Your

   girl loves my Nazi balls”; “All Mexicans are gay”; and “P.A.W.G. [Phat Ass White Girl,

   according to Urban Dictionary] takes to BBC [Big Black Cocks, also from urban

   dictionary] while husband watches, among others.

26. Plaintiff protested the conduct every time it happened by complaining to supervisors and

   the owners of the company.

27. Plaintiff frequently complained to his foreman, Brandon, about the constant offensive

   racial comments.

28. However, Brandon, who is Caucasian, would engage in the conduct himself. For example,

   his greeting for Plaintiff daily was “what’s up my nigger?”, even after Plaintiff repeatedly

   requested that he stop referring to him as “Nigger”.

29. Brandon frequently told offensive jokes about African Americans while in the presence of

   the company owners, Leo Antes and Robert (last name unknown).

30. Leo and Robert would laugh at the jokes, such as: “what do you call 100 black guys at the

   bottom of a river? A good start!”); and “why are you at work today Kelvin, isn’t this your

   holiday?” referring to the day after Thanksgiving or “black Friday”.

31. They continued to tell jokes like this despite Plaintiff’s repeated protests and complaints

   about the “jokes”.

32. While Plaintiff’s complaints about the environment went ignored, Plaintiff suffered

   retaliation after making the complaints. For example, after Plaintiff’s complaints he was to

   worked harder than other members of the crew. Plaintiff wasn’t permitted to take breaks

   like the others. Plaintiff was yelled at, talked down to, cursed out and was

   excluded/segregated from group events.




                                             4
  Case 2:20-cv-02036-JWB-ADM Document 1 Filed 01/21/20 Page 5 of 21




33. Plaintiff’s supervisors would frequently call his wife a bitch or a ho. They said they did

   this because that’s how they thought African American men referred to their spouses and

   significant others.

34. Plaintiff told them to stop referring to his wife as a bitch or a ho as it was disrespectful,

   offensive and inappropriate. Despite Plaintiff’s protests, the behavior never stopped, and

   Plaintiff was ultimately constructively discharged because of the hostile work

   environment, in which he was working.

35. In or around November or December of 2018, Plaintiff broke a piece of glass in a door

   while operating a piece of equipment. Plaintiff’s supervisors were enraged. Plaintiff

   apologized for the error and asked if they had insurance for the loss. Plaintiff was told they

   didn’t.

36. For three months after the incident, Plaintiff was paid his regular wages in accordance with

   his hours worked.

37. However, once Plaintiff was constructively discharged, Plaintiff did not receive his final

   paycheck which included 32.5 hours of owed time.

38. Plaintiff called Robert to inquire into the status of his paycheck and was told “that is

   between [Plaintiff] and Leo”.

39. Plaintiff is still owed approximately $812.50, while the cost of the door was only $200.00.

40. Plaintiff believes his race played a role in Respondent refusing to pay him.

41. Plaintiff is aware of a Caucasian male who wrecked a company truck but did not get

   charged for it.

42. In refusing to pay Plaintiff’s final paycheck, Respondent has violated his rights under

   Kansas law and the Fair Labor Standards Act.




                                              5
  Case 2:20-cv-02036-JWB-ADM Document 1 Filed 01/21/20 Page 6 of 21




                                           COUNT I

                         Violation under 42 U.S.C. §§ 2000e et seq.
                      Race Discrimination—Hostile Work Environment

43. Plaintiff hereby re-alleges and incorporates by reference the allegations contained in all

   paragraphs above as though set out fully herein.

44. Plaintiff is a member of a protected class because he is African American.

45. During Plaintiff’s employment, Antes, by and through its agents and employees, engaged

   in a pattern and practice of intentional discrimination and harassment of Plaintiff based on

   his race.

46. At all times mentioned herein, before and after, the above described perpetrators were

   agents, servants, and employees of Antes, and were at all such times acting within the scope

   and course of their agency and employment, and/or their actions were expressly authorized

   or ratified by Antes, thus making Antes liable for said actions under the doctrine respondeat

   superior.

47. The harassment and discrimination had the purpose and effect of unreasonably interfering

   with Plaintiff’s work performance, thereby creating an intimidating, hostile, and offensive

   working environment.

48. Antes subjected Plaintiff to severe and pervasive race discrimination, including making

   derogatory comments regarding his race and treating Plaintiff less favorably than

   Caucasian employees.

49. The actions and conduct of Antes’ employees and representatives acting within the course

   and scope of their employment created an intimidating, hostile, and offensive working

   environment and thereby detrimentally affected Plaintiff.




                                             6
  Case 2:20-cv-02036-JWB-ADM Document 1 Filed 01/21/20 Page 7 of 21




50. The conduct described herein would have offended a reasonable person of the same race

   in Plaintiff’s position.

51. Management level employees of Antes knew or should have known of the racial

   discrimination and harassment herein but failed to take appropriate action to address the

   discrimination, and further failed to implement effective and appropriate procedures to stop

   and remedy the racial discrimination and harassment.

52. By failing to conduct a prompt investigation of Plaintiff’s allegations of race discrimination

   and harassment, Antes exacerbated the discriminatory and hostile work environment to

   which Plaintiff was subjected.

53. Plaintiff’s status as an African American was at least a motivating factor in the hostile work

   environment to which Antes subjected Plaintiff.

54. Antes failed to make good faith efforts to establish and enforce policies to prevent the

   discriminatory and hostile work environment against its employees, including race

   discrimination.

55. Antes failed to properly train or otherwise inform their supervisors and employees

   concerning their duties and obligations under the civil rights laws, including Title VII.

56. As a direct and proximate result of the Antes’ actions and/or omissions, Plaintiff has been

   deprived income, as well as other monetary and non-monetary benefits.

57. As a direct and proximate result of Antes’ actions and/or omissions, Plaintiff has suffered

   humiliation, mental anguish, pain, and a loss of self-esteem in the form of garden variety

   emotional distress and related compensatory damages.

58. By failing to take prompt and effective remedial action, Antes, in effect, condoned, ratified,

   and/or authorized discrimination against Plaintiff.




                                              7
  Case 2:20-cv-02036-JWB-ADM Document 1 Filed 01/21/20 Page 8 of 21




59. Antes’ conduct was willful, wanton, malicious, and showed complete indifference to or

   conscious disregard for the rights of others, including the rights of Plaintiff, thus justifying

   an award of punitive damages in an amount sufficient to punish Antes or to deter Antes

   and other employers from like conduct in the future.

60. Pursuant to the provisions of Title VII, Plaintiff is entitled to recover reasonable attorneys’

   fees from Antes.

           WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in his

   favor and against Antes for economic damages, including but not limited to back-pay and

   lost benefits; for compensatory damages, including but not limited to garden variety

   emotional distress; for equitable relief, including but not limited to front-pay and injunctive

   relief; for punitive damages; for reasonable attorneys’ fees and costs incurred herein; for

   pre- and post-judgment interest as allowed by law; and for such and further legal and

   equitable relief as the Court deems just and proper.

                                        COUNT II
                         Violation under 42 U.S.C. §§ 2000e et seq.
                       Race Discrimination—Constructive Discharge

61. Plaintiff hereby re-alleges and incorporates by reference the allegations contained in all

   paragraphs above as though set out fully herein.

62. Plaintiff is a member of a protected class because he is African American.

63. Antes constructively discharged Plaintiff’s employment.

64. Plaintiff’s race was at least a motivating factor in Plaintiff’s decision to be constructively

   discharged.

65. At all times mentioned herein, before and after, the above described perpetrators were

   agents, servants, and employees of Antes, and were at all such times acting within the scope




                                              8
  Case 2:20-cv-02036-JWB-ADM Document 1 Filed 01/21/20 Page 9 of 21




   and course of their agency and employment, and/or their actions were expressly authorized

   or ratified by Antes, thus making Antes liable for said actions under the doctrine respondeat

   superior.

66. Antes failed to make good faith efforts to establish and enforce policies to address and

   prevent illegal discrimination against its employees.

67. Antes failed to properly train or otherwise inform its supervisors and employees concerning

   their duties and obligations under the civil rights laws, including Title VII.

68. As shown by the foregoing, as a result of his race, Plaintiff suffered intentional

   discrimination at the hands of the Antes in violation of Title VII.

69. As a direct and proximate result of the Antes’ actions and/or omissions, Plaintiff has been

   deprived income, as well as other monetary and non-monetary benefits.

70. As a direct and proximate result of Antes’ actions and/or omissions, Plaintiff has suffered

   humiliation, mental anguish, pain, and a loss of self-esteem in the form of garden variety

   emotional distress and related compensatory damages.

71. By failing to take prompt and effective remedial action, Antes, in effect, condoned, ratified,

   and/or authorized discrimination against Plaintiff.

72. Antes’ conduct was willful, wanton, malicious, and showed complete indifference to or

   conscious disregard for the rights of others, including the rights of Plaintiff, thus justifying

   an award of punitive damages in an amount sufficient to punish Antes or to deter Antes

   and other employers from like conduct in the future.

73. Pursuant to the provisions of Title VII, Plaintiff is entitled to recover reasonable attorneys’

   fees from Antes.




                                              9
 Case 2:20-cv-02036-JWB-ADM Document 1 Filed 01/21/20 Page 10 of 21




           WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in his

   favor and against Antes for economic damages, including but not limited to back-pay and

   lost benefits; for compensatory damages, including but not limited to garden variety

   emotional distress; for equitable relief, including but not limited to front-pay and injunctive

   relief; for punitive damages; for reasonable attorneys’ fees and costs incurred herein; for

   pre- and post-judgment interest as allowed by law; and for such and further legal and

   equitable relief as the Court deems just and proper.

                                       COUNT III
                         Violation under 42 U.S.C. §§ 2000e et seq.
                                       Retaliation

74. Plaintiff hereby re-alleges and incorporates by reference the allegations contained in all

   paragraphs above as though set out fully herein.

75. Plaintiff made multiple good faith reports of race discrimination during his employment.

76. By making multiple good faith reports of race discrimination in the workplace, Plaintiff

   engaged in protected activities during his employment.

77. A causal connection existed between Plaintiff’s good faith reports of race discrimination

   and Antes’ decision to terminate Plaintiff’s employment.

78. Plaintiff’s good faith reports of race discrimination were at least a motivating factor in

   Defendant’s termination of Plaintiff.

79. At all times mentioned herein, before and after, the above described perpetrators were

   agents, servants, and employees of Antes, and were at all such times acting within the scope

   and course of their agency and employment, and/or their actions were expressly authorized

   or ratified by Antes, thus making Antes liable for said actions under the doctrine respondeat

   superior.




                                             10
  Case 2:20-cv-02036-JWB-ADM Document 1 Filed 01/21/20 Page 11 of 21




80. Antes failed to make good faith efforts to establish and enforce policies to address and

   prevent illegal discrimination and retaliation against its employees.

81. Antes failed to properly train or otherwise inform its supervisors and employees concerning

   their duties and obligations under the civil rights laws, including Title VII.

82. As shown by the foregoing, as a result of his good faith report(s) of race discrimination,

   Plaintiff suffered intentional discrimination at the hands of the Antes in violation of Title

   VII.

83. As a direct and proximate result of the Antes’ actions and/or omissions, Plaintiff has been

   deprived income, as well as other monetary and non-monetary benefits.

84. As a direct and proximate result of Antes’ actions and/or omissions, Plaintiff has suffered

   humiliation, mental anguish, pain, and a loss of self-esteem in the form of garden variety

   emotional distress and related compensatory damages.

85. By failing to take prompt and effective remedial action, Antes, in effect, condoned, ratified,

   and/or authorized discrimination and retaliation against Plaintiff.

86. Antes’ conduct was willful, wanton, malicious, and showed complete indifference to or

   conscious disregard for the rights of others, including the rights of Plaintiff, thus justifying

   an award of punitive damages in an amount sufficient to punish Antes or to deter Antes

   and other employers from like conduct in the future.

87. Pursuant to the provisions of Title VII, Plaintiff is entitled to recover reasonable attorneys’

   fees from Antes.

           WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in his

   favor and against Antes for economic damages, including but not limited to back-pay and

   lost benefits; for compensatory damages, including but not limited to garden variety




                                              11
  Case 2:20-cv-02036-JWB-ADM Document 1 Filed 01/21/20 Page 12 of 21




    emotional distress; for equitable relief, including but not limited to front-pay and injunctive

    relief; for punitive damages; for reasonable attorneys’ fees and costs incurred herein; for

    pre- and post-judgment interest as allowed by law; and for such and further legal and

    equitable relief as the Court deems just and proper.

                                        COUNT IV
                             Violation under 42 U.S.C. § 1981
                                   Race Discrimination

88. Plaintiff hereby re-alleges and incorporates by reference the allegations contained in all

    paragraphs above as though set out fully herein.

89. Plaintiff is a member of a protected class because he is African American.

90. Antes discriminated against Plaintiff during his employment.

91. Plaintiff’s race was at least a motivating factor in Antes’ decision to discriminate against

    Plaintiff during this employment.

92. At all times mentioned herein, before and after, the above described perpetrators were

    agents, servants, and employees of Antes, and were at all such times acting within the scope

    and course of their agency and employment, and/or their actions were expressly authorized

    or ratified by Antes, thus making Antes liable for said actions under the doctrine respondeat

    superior.

93. Antes failed to make good faith efforts to establish and enforce policies to address and

    prevent illegal discrimination against its employees.

94. Antes failed to properly train or otherwise inform its supervisors and employees concerning

    their duties and obligations under the civil rights laws, including 42 U.S.C. § 1981.

95. As shown by the foregoing, as a result of his race, Plaintiff suffered intentional

     discrimination at the hands of the Antes in violation of 42 U.S.C. § 1981.




                                              12
  Case 2:20-cv-02036-JWB-ADM Document 1 Filed 01/21/20 Page 13 of 21




96. As a direct and proximate result of the Antes’ actions and/or omissions, Plaintiff has been

    deprived income, as well as other monetary and non-monetary benefits.

97. As a direct and proximate result of Antes’ actions and/or omissions, Plaintiff has suffered

     humiliation, mental anguish, pain, and a loss of self-esteem in the form of garden variety

     emotional distress and related compensatory damages.

98. By failing to take prompt and effective remedial action, Antes, in effect, condoned,

     ratified, and/or authorized discrimination against Plaintiff.

99. Antes’ conduct was willful, wanton, malicious, and showed complete indifference to or

     conscious disregard for the rights of others, including the rights of Plaintiff, thus justifying

     an award of punitive damages in an amount sufficient to punish Antes or to deter Antes

     and other employers from like conduct in the future.

100. Pursuant to the provisions of 42 U.S.C. § 1981, Plaintiff is entitled to recover reasonable

     attorneys’ fees from Antes.

            WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in his

     favor and against Antes for economic damages, including but not limited to back-pay and

     lost benefits; for compensatory damages, including but not limited to garden variety

     emotional distress; for equitable relief, including but not limited to front-pay and

     injunctive relief; for punitive damages; for reasonable attorneys’ fees and costs incurred

     herein; for pre- and post-judgment interest as allowed by law; and for such and further

     legal and equitable relief as the Court deems just and proper.




                                               13
  Case 2:20-cv-02036-JWB-ADM Document 1 Filed 01/21/20 Page 14 of 21




                                         COUNT V
                              Violation under 42 U.S.C. § 1981
                                         Retaliation

101. Plaintiff hereby re-alleges and incorporates by reference the allegations contained in all

       paragraphs above as though set out fully herein.

102. Plaintiff made multiple good faith reports of discrimination during his employment.

103. By making good faith reports of race discrimination in the workplace, Plaintiff engaged

       in protected activities during his employment.

104.           A causal connection existed between Plaintiff’s good faith reports of race

    discrimination and Antes’ decision to terminate Plaintiff’s employment. Plaintiff’s good

    faith reports about race discrimination were motivating factors in the Defendant’s decision

    to terminate Plaintiff.

105. At all times mentioned herein, before and after, the above described perpetrators were

       agents, servants, and employees of Antes, and were at all such times acting within the

       scope and course of their agency and employment, and/or their actions were expressly

       authorized or ratified by Antes, thus making Antes liable for said actions under the

       doctrine respondeat superior.

106. Antes failed to make good faith efforts to establish and enforce policies to address and

       prevent illegal discrimination and retaliation against its employees.

107. Antes failed to properly train or otherwise inform its supervisors and employees

       concerning their duties and obligations under the civil rights laws, including 42 U.S.C. §

       1981.

108. As shown by the foregoing, as a result of his race, Plaintiff suffered intentional

       discrimination at the hands of Antes in violation of 42 U.S.C. § 1981.




                                               14
  Case 2:20-cv-02036-JWB-ADM Document 1 Filed 01/21/20 Page 15 of 21




109. As a direct and proximate result of the Antes’ actions and/or omissions, Plaintiff has been

       deprived income, as well as other monetary and non-monetary benefits.

110. As a direct and proximate result of Antes’ actions and/or omissions, Plaintiff has suffered

       humiliation, mental anguish, pain, and a loss of self-esteem in the form of garden variety

       emotional distress and related compensatory damages.

111. By failing to take prompt and effective remedial action, Antes, in effect, condoned,

       ratified, and/or authorized discrimination against Plaintiff.

112. Antes’ conduct was willful, wanton, malicious, and showed complete indifference to or

       conscious disregard for the rights of others, including the rights of Plaintiff, thus justifying

       an award of punitive damages in an amount sufficient to punish Antes or to deter Antes

       and other employers from like conduct in the future.

113. Pursuant to the provisions of 42 U.S.C. § 1981, Plaintiff is entitled to recover reasonable

       attorneys’ fees from Antes.

                                    COUNT VI
                          FLSA CLAIM – 29 U.S.C. §§ 201, et seq.

114.          Plaintiff re-alleges and incorporates by reference each and every allegation and

    averment set forth above as though fully set forth herein.

115.          At all times material herein, Plaintiff was entitled to the rights, protections, and

    benefits provided under the FLSA, 29 U.S.C. §§ 201, et seq.

116.          The FLSA regulates, among other things, the payment of minimum wage by

    employers whose employees are engaged in interstate commerce, or engaged in the

    production of goods for commerce, or employed in an enterprise engaged in commerce or

    in the production of goods for commerce. 29 U.S.C. §206(a); 29 U.S.C. §207(a)(1).




                                                 15
 Case 2:20-cv-02036-JWB-ADM Document 1 Filed 01/21/20 Page 16 of 21




117.      Defendant is subject to the minimum wage requirements of the FLSA because they

   are enterprises engaged in interstate commerce and their employees are engaged in

   commerce.

118.      Defendant provided construction services in Kansas and Missouri.

119.      Defendant serviced and accepted payment from clients that were non-Kansas

   residents, including, but not limited, to Missouri residents.

120.      Defendant has an annual gross volume of business in excess of $500,000.

121.      At all relevant times to this action, Defendant was the “employer[s]” of Plaintiff

   within the meaning of the FLSA. 29 U.S.C. §203(d).

122.      At all times relevant to this action, Plaintiff was Defendant’s “employee” within

   the meaning of the FLSA. 29 U.S.C. §203(e).

123.      Plaintiff is a covered, non-exempt employee within the meaning of the FLSA.

   Accordingly, Plaintiff must be paid minimum wage in accordance with 29 U.S.C. §206.

124.      Although the FLSA contains some exceptions (or exemptions) from the minimum

   wage and overtime requirements, none of those exceptions (or exemptions) applies here.

125.      Defendant violated the FLSA by failing to pay Plaintiff for all compensable hours

   worked at the legal and applicable wage rates for all hours worked in a workweek.

126.      Defendant has acted neither in good faith nor with reasonable grounds to believe

   that its actions and omissions were not a violation of the FLSA, and as a result, Plaintiff is

   entitled to recover an award of liquidated damages in an amount equal to the amount of

   unpaid minimum wages as described by Section 16(b) of the FLSA, codified at 29 U.S.C.

   § 216(b). Alternatively, should the Court find Defendants acted in good faith or with




                                             16
     Case 2:20-cv-02036-JWB-ADM Document 1 Filed 01/21/20 Page 17 of 21




       reasonable grounds in failing to pay minimum wage and overtime compensation, Plaintiff

       is entitled to an award of prejudgment interest at the applicable legal rate.

   127.        Plaintiff seeks damages in the amount of all respective unpaid minimum wages,

       plus liquidated damages, as provided by the FLSA, 29 U.S.C. §216(b), and such other legal

       and equitable relief as the Court deems just and proper.

   128.        Plaintiffs seeks recovery of all attorney fees, costs, and expenses of this action, to

       be paid by Defendant, as provided by the FLSA, 29 U.S.C. §216(b).

   WHEREFORE, Plaintiff respectfully seeks an award of damages for unpaid minimum wages

and overtime wages due for Plaintiff; an award of liquidated damages, to be paid by Defendant;

an award of pre-judgment and post-judgment interest, as provided by law; an award of costs and

expenses of this action incurred herein, including reasonable attorneys’ fees and expert fees; and

any and all such other and further relief as this Court deems necessary, just and proper.

                           COUNT VII – UNJUST ENRICHMENT

   129.        Plaintiff re-alleges and incorporates by reference each and every allegation and

       averment set forth above as though fully set forth herein.

   130.        Defendant has been and is being enriched by making deficient payments for work

       performed by Plaintiff. Defendant has been and is being enriched at the expense of Plaintiff

       because Plaintiff was not properly compensated for his work.

   131.        Defendant intentionally refused to pay Plaintiff at the proper rate for minimum

       hours worked. Defendant knew or should known the proper rate of pay for Plaintiff as all

       persons are presumed to know and are bound to take notice of general public laws of the

       country or state where they reside as well as the legal effect of their acts. See Hazlett v.




                                                 17
     Case 2:20-cv-02036-JWB-ADM Document 1 Filed 01/21/20 Page 18 of 21




       Motor Vehicle Department, 195 Kan. 439, 442, 407 P.2d 551 (1965). Such wrongful

       conduct demonstrates bad faith on the part of Defendants.

   132.        Defendant was aware or should have been aware that it was receiving the benefit

       of this unpaid work at the time the work was being performed and accepted and retained

       that benefit without paying fair compensation for the same.

   133.        It is unjust for Defendant to retain the benefits from the unpaid work performed by

       Plaintiff.

   WHEREFORE, Plaintiff seeks a Court Order for Defendant to disgorge the value of its ill-

gained benefits to Plaintiff; an award of pre-judgment and post-judgment interest as provided by

law; and for such other orders and further relief, including an award of costs and attorney’s fees,

as this Court deems just and equitable.

                            COUNT VIII – QUANTUM MERUIT

   134.         Plaintiff re-alleges and incorporates by reference each and every allegation and

       averment set forth above as though fully set forth herein.

   135.         At Defendant’s request, Plaintiff provided services in the form of work for

       Defendant.

   136.         Services performed by Plaintiff had certain and reasonable value of their agreed

       upon hourly wage.

   137.         Plaintiff demanded to be paid for the reasonable value of the services he performed

       on Defendant’s behalf.

   138.         Defendant refused and failed to compensate Plaintiff the reasonable value of these

       services performed on Defendant’s behalf after Plaintiff’s demand for compensation.




                                                18
 Case 2:20-cv-02036-JWB-ADM Document 1 Filed 01/21/20 Page 19 of 21




       WHEREFORE, Plaintiff seeks a Court Order for Defendant to disgorge the value of its

   ill-gained benefits to Plaintiff; an award of pre-judgment and post-judgment interest as

   provided by law; and for such other orders and further relief, including an award of costs

   and attorney’s fees, as this Court deems just and equitable.



                     COUNT IX – WILLFUL VIOLATION OF
                  THE KANSAS WAGE PAYMENT ACT (“KWPA”)

139.         Plaintiff re-alleges and incorporates by reference each and every allegation and

   averment set forth above as though fully set forth herein.

140.         At all times material herein, Plaintiff has been entitled to the rights, protections,

   and benefits provided under the KWPA, K.S.A. § 44-313, et seq.

141.         At all relevant times, Defendant has and will continue to be, an “employer” within

   the meaning of the KWPA, K.S.A. §§ 44-313(a).

142.         At all relevant times, Defendant has employed, and/or continues to employ,

   “employee[s]” within the meaning of the KWPA § 44-313(b), including the Plaintiff.

143.         Plaintiff brings a claim for Defendants’ violations of the KWPA, K.S.A. § 44-313,

   et seq.

144.         Defendant refused and failed to compensate Plaintiff the reasonable value of these

   services performed on Defendant’s behalf after Plaintiffs’ demand for compensation.

145.         At all relevant times, Defendant has had a policy and practice of failing to

   compensate and inappropriately deducting monies from their employees’ compensation,

   including Plaintiff’s, in violation of the KWPA, K.S.A. § 44-319(a).

146.         Defendant has violated, and continues to violate, the KWPA.




                                              19
     Case 2:20-cv-02036-JWB-ADM Document 1 Filed 01/21/20 Page 20 of 21




   147.         Such deduction of monies from the compensation of Plaintiff constitutes a willful

       violation of the KWPA, including § 44-314(a) and § 44-319(a), because such deductions

       and failure to compensate clearly benefit the Defendant as the employer and cause a

       detriment upon the Plaintiff.

   148.        Defendant has acted neither in good faith nor with reasonable grounds to believe

       that its actions and omissions were not a violation of the KWPA. Defendant knew or should

       know the proper amount to pay Plaintiff as all persons are presumed to know and are bound

       to take notice of general public laws of the country or state where they reside as well as the

       legal effect of their acts. See Hazlett v. Motor Vehicle Department, 195 Kan. 439, 442, 407

       P.2d 551 (1965). Such wrongful conduct demonstrates bad faith on the part of Defendants.

   149.         Plaintiff seeks damages in the amount of all respective wages for work performed,

       plus a penalty in the amount of one percent (1%) of the unpaid wages for each day or in an

       amount equal to the unpaid wages, as provided by the KWPA, § 44-315(b), and such other

       legal and equitable relief as the Court deems just and proper.

   WHEREFORE, Plaintiffs respectfully request the Court’s Order ordering that judgment be

entered herein against Defendants in the amounts respectively due to Plaintiff for unpaid

compensation and penalties; An award of pre-judgment and post-judgment interest as provided by

law; plus a penalty in the amount of one percent (1%) of the unpaid wages for each day or in an

amount equal to the unpaid wages, and for such other orders and further relief, including an award

of costs and attorney’s fees, as this Court deems just and equitable.

       WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in his favor

and against Antes for economic damages, including but not limited to back-pay and lost benefits;

for compensatory damages, including but not limited to garden variety emotional distress; for




                                                 20
     Case 2:20-cv-02036-JWB-ADM Document 1 Filed 01/21/20 Page 21 of 21




equitable relief, including but not limited to front-pay and injunctive relief; for punitive damages;

for reasonable attorneys’ fees and costs incurred herein; for pre- and post-judgment interest as

allowed by law; and for such and further legal and equitable relief as the Court deems just and

proper.



                     Demand for Jury Trial and Designation of Place of Trial

          Plaintiff requests a trial by jury in Kansas City, Kansas, on all counts and allegations of

wrongful conduct alleged in this Complaint.




                                               Respectfully Submitted,

                                               CORNERSTONE LAW FIRM

                                           By: /s/ Marc N. Middleton
                                               Marc N. Middleton        KS #24458
                                               m.middleton@cornerstonefirm.com
                                               Ryan Paulus           KS#78276
                                               r.paulus@cornerstonefirm.com
                                               8350 N. St. Clair Ave., Ste. 225
                                               Kansas City, Missouri 64151
                                               Telephone             (816) 581-4040
                                               Facsimile             (816) 741-8889

                                               ATTORNEYS FOR PLAINTIFF




                                                  21
